By the court—Sutherland, Justice.
There is a good cause of action stated in the complaint against the defendant Renway, to which he appeared and answered, and the issue was referred to A. K. Hadley, Esq., who reported in favor of the plaintiff. The report of the referee, and the judgment entered " thereon, were abundantly justified by the case and the evidence. The evidence in the case, to which no objection was made, appears to us to have been abundantly sufficient to authorize the conclusion to which the referee arrived. And we are at a loss to see upon what ground the defendant Renway, expected this court to set aside the report of the referee.
The judgment entered on the report of the referee must he affirmed with costs.
Note.—The merchants in the city of New-York, it is pretty generally understood, are very frequently the victims of this fraudulent and to some extent systematic reducing process. And the courts in the city appear to understand and intend from the frequency of such cases, that no mock trials or judgments will be tolerated in reference to them, and that each successive case of the kind will have a tendency to nerve the arm of justice, and insure a more powerful blow upon the bead of the offender, so that the practice will probably become extra hazardous, besides being in the end extremely inconvenient to pursue,—[Repobteb.